                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York        4/3/2020


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 2, 2020

VIA ECF AND EMAIL
The Honorable Andrew L. Carter, Jr.
                                                                   The application is granted. Status conference
United States District Judge
                                                                   adjourned to 6/8/20 at 10:30 a.m. Time
Southern District of New York
40 Foley Square                                                    excluded.
New York, New York 10007
Email: ALCarterNYSDChambers@nysd.uscourts.gov                      SO ORDERED.


       Re: United States v. Whitmore et al., 19 Cr. 846 (ALC)

Dear Judge Carter,

         The Government respectfully submits this letter on behalf of all parties to jointly request
that, in light of the advice given by the Centers for Disease Control and Prevention and other
public health authorities to take precautions to reduce the possibility of exposure to COVID-19,
the Court adjourn the pretrial conference presently scheduled for April 8, 2020, at 10:00 a.m., to
a date and time convenient to the Court on or after June 1, 2020.

        The Government respectfully requests that time between April 8, 2020 and the rescheduled
pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A). The Government respectfully submits that the proposed exclusion would be in
the interest of justice. The Government understands that defense counsel consent to this request.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
      April 3, 2020                                   Southern District of New York

                                                By:   ________________________________
                                                      Juliana N. Murray / Louis A. Pellegrino
                                                      Assistant United States Attorneys
                                                      (212) 637-2314 / -2617

cc:    All Counsel of Record (via ECF)
